The defendants moved to arrest judgment for that they as executors were not liable to a recovery of damages by the plaintiff for a conversion in the lifetime of their testator, and of which he alone was guilty. They relied upon Hamly v. Trott, Cowp., 371.
E contra. Argued by Mr. Hay.                             (309)
And after three or four days consideration, they delivered their opinions that this action was maintainable against the executors for a conversion by their testator in his lifetime. Hamly v.Trott, they said, was entitled to much respect, having been determined upon deliberation by men of the greatest talents; yet it seemed upon consideration to leave some injuries without redress at the common law, and particularly the cause stated by the counsel. It is         (311) better to adhere to the decisions that have formerly taken place here, since they have been made, and are found to be productive of no inconvenience, than by deciding differently from the other judges to make the rule of law uncertain. Should these decisions be found in any future time to produce disorder, they may be altered by the Legislature, or by a solemn judicial determination to the contrary. So there was judgment for the plaintiff.
See McKinnie v. Oliphant, ante, 4.